



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wang, 2019 ONCA 61

DATE: 20190129

DOCKET: C64978

Simmons, Lauwers and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dan Wang

Appellant

Dan Wang, in person

Lindsay Daviau, as duty counsel

Grace Choi, for the respondent

Heard and released orally: January 14, 2019

On appeal from the conviction entered on January 22,
    2018, and the sentence imposed on January 26, 2018, by Justice Jane Kerrigan
    Brownridge of the Ontario Court of Justice.

ORAL ENDORSEMENT

[1]

The appellant was convicted of break, enter and assault and two counts
    of breach of probation.  He was sentenced to three years imprisonment less 24
    months credit for pre-sentence custody, plus two years probation.  He appeals
    against conviction and sentence.

[2]

With the assistance of duty counsel, the appellant argues that the trial
    judge erred in convicting him by failing to take account of exculpatory
    evidence contained in his video statement.  We do not accept this submission. 
    The trial judge found that the appellant intentionally touched the homeowner in
    the course of his efforts to escape.  His assertion in his statement that he
    runs from situations  as opposed to fighting  does not undermine the trial
    judges finding of intentional contact made as part of an attempt to escape. 
    The appellants statement does not speak to the question of whether such
    conduct was accidental or intentional.

[3]

On his own behalf, the appellant raised numerous other arguments on his
    conviction appeal founded on matters that were either not raised at trial or
    not contained in the evidence at trial.  We reject these arguments.

[4]

Concerning sentence, the appellant argues essentially that there is no useful
    purpose to be served by the probation order.  We reject this submission.  There
    was no objection to probation at trial.  Moreover, the probation order contains
    non-communication terms and a term requiring the appellant to seek counselling,
    if directed, for his gambling addiction.  We see no error in principle in the
    imposition of these probationary terms.

[5]

The Crown concedes that the victim fine surcharge should be set aside.

[6]

The conviction appeal is dismissed.  The sentence appeal is allowed to
    the extent of setting aside the victim fine surcharge, but is otherwise
    dismissed.

Janet
    Simmons J.A.

P.
    Lauwers J.A.

G.T.
    Trotter J.A.


